Case 5:21-cv-00302-JSM-PRL Document 10 Filed 08/13/21 Page 1 of 3 PageID 50




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA

EDGAR COUNTY WATCHDOGS, INC,                      )
KIRK ALLEN, JOHN KRAFT AND                        )
ALYSSIA BENFORD,                                  )
                     Plaintiffs,                  )   CASE NO.5:21-CV-302-JSM-PRL
V.                                                )
                                                  )
BONNIE KUROWSKI, IL REPORTER,                     )
LLC, A FLORIDA LLC, FIGHT FOR IL,                 )   JURY TRIAL DEMANDED
INC., A FLORIDA NOT-FOR-PROFIT                    )
CORPORATION, AND ERIK PHELPS,                     )
                       Defendants                 )

                       STATUS REPORT ON SERVICE OF PROCESS

        NOW COME Plaintiffs, EDGAR COUNTY WATCHDOGS, INC., KIRK ALLEN,

JOHN KRAFT and ALYSSIA BENFORD, by and through their attorney, Robert T. Hanlon of

The LAW OFFICES OF ROBERT T. HANLON & ASSOCIATES, P.C., with their status report

on service on Defendants, BONNIE KUROWSKI, IL REPORTER, LLC, a Florida LLC, FIGHT

FOR IL, INC., a Florida Not-for-Profit Corporation, and ERIK PHELPS (hereinafter collectively

“Defendants”) and state as follows:

        1)      At least five attempts at service have taken place from a private certified process

server and at least three attempts at service have been made by the Sheriff of Lake County,

Florida for at least eight attempts at service.

        2)      Entity defendants, IL Reporter, LLC, and Fight or IL, Inc. maintain a business

address of 3033 Santa Maria Ave. in Clermont, FL 34711 with the Department of State, Division

of Corporations. Each natural person defendant maintains as his or her residence at the same

address of 3033 Santa Maria Ave. in Clermont, FL 34711.

        3)      Amongst the service returns demonstrate the following:
Case 5:21-cv-00302-JSM-PRL Document 10 Filed 08/13/21 Page 2 of 3 PageID 51




            a. On June 25, 2021 at 1:26pm the property located at 3033 Santa Maria Ave. in

               Clermont, FL 34711 had no vehicles and no contact, lights, sounds or movements

               along with a note posted indicating “House is vacant and under renovation.

               Vendors to use keypad to gain entry”.

            b. Later the same day On June 25, 2021 service was attempted with lights on

               upstairs and two vehicles in driveway.

            c. On June 28, 2021 service was again attempted. At that time dogs were barking

               from inside. When server arrived upstairs blinds were open, when server left he

               observed the blinds had been closed. Same two vehicles were in the driveway

               along with a motorcycle.

       4)      In addition to service attempts by the private process server, plaintiff

commissioned the Lake County Sheriff with the task of serving the defendants.

       5)      The attempts by the Sheriff for service had similar evasion results.

       6)      Plaintiffs have taken steps to serve the Florida Department of State, Division of

Corporations as to the two named entities.

       7)      The service returns clearly indicate the Defendants are evading service of process.

       8)      It is clear that defendants have knowledge of the lawsuit as Bonnie Kurowski has

posted on social media statements indicating that if she avoids process long enough this action

will be dismissed.

       9)      Plaintiff intends to serve Defendants, Kurowski and Phelps by publication in

accord with Rule 1.070(e), Florida Rules of Civil Procedure, and by section 49.041, Florida

Statutes (2007) because the Defendants have concealed themselves so that process cannot be

personally served.
Case 5:21-cv-00302-JSM-PRL Document 10 Filed 08/13/21 Page 3 of 3 PageID 52




       10)     Kurowski uses an e-mail address known to Plaintiffs’ counsel, as Defendant filed

a request for an investigation into Plaintiff’s counsel with the Illinois Attorney Registration and

Disciplinary Committee, alleging unlawful practice of law in connection with plaintiffs’

counsel’s appearance before this court and steps taken in advance of the filing of this case.

   11) Plaintiffs have sent to the State of Florida, Department of State, Division of Corporations

a letter, Summons, Complaint and two acceptance letters for service on the entities named as

defendants in this case.

   Wherefore, the status on service to each of the defendants is that Plaintiffs are seeking

alternative and constructive means of service at this time.



                                              Respectfully submitted,

                                              EDGAR COUNTY WATCHDOGS, ALLEN
                                              KIRK, JOHN KRAFT, and ALYSSIA BENFORD,
                                              Plaintiffs


                                              By: /s/ Robert T. Hanlon
                                              Robert T. Hanlon, Pro Hac Vice




Robert T. Hanlon, Attorney for Plaintiffs
Law Offices of Robert T. Hanlon & Associates, P.C.
131 East Calhoun Street
Woodstock, IL 60098
(815) 206-2200
robert@robhanlonlaw.com
